Citation Nr: 1419807	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for urinary dysfunction and incontinence as a result of medical treatment at a VA facility.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a condition manifested as chronic exhaustion as a result of medical treatment at a VA facility.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for retrograde ejaculation and infertility as a result of medical treatment at a VA facility.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for diabetes mellitus as a result of medical treatment at a VA facility.

5.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for headaches as a result of medical treatment at a VA facility.

6.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a condition manifested as generalized pain as a result of medical treatment at a VA facility.

7.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, claimed as depression, as a result of medical treatment at a VA facility.

8.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for hypersensitivity to medications and environmental factors as a result of medical treatment at a VA facility.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1976 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to benefits under 38 U.S.C.A. § 1151 for a number of claimed conditions.  

The Board has recharacterized the issues to better reflect the evidence of record, the allegations of the Veteran, and applicable law.  Specifically, claims related to urinary function and sexual function have been consolidated, and the claim of service connection for a psychiatric disability has been expanded to include all potential diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at an August 2011 personal hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  At that time, the Veteran submitted additional evidence, along with a waiver of initial RO consideration.

In February 2013, the Board remanded the appeal for additional development; the claims are now returned to the Board for further appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

All issues save that of service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was hospitalized at the VA medical center (VAMC) in the Bronx, New York, in mid-February 2002.

2.  Treatment at VAMC Bronx failed to meet the applicable standard of care.

3.  The Veteran currently has additional psychiatric disability which is at least as likely as not caused by the improper treatment received at VAMC Bronx in February 2002.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, claimed as depression, as a result of medical treatment at a VA facility, are met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Veteran alleges that due to improper VA treatment in February 2002, he has experienced additional disabilities, to include mental health problems.  Payment of compensation for such disabilities as if they were service connected is possible under current law.  In pertinent part, 38 U.S.C.A. § 1151 reads as follows: 

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, VA compares a Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  

In February 2013, the Board remanded the claim in part to secure additional VA and private treatment records, so as to provide a better picture of the Veteran's disabilities, if any, prior to February 2002.  Unfortunately, the Veteran was unable to adequately identify his private care providers, and no inquiry for those records could be made.  Appropriate requests were made of the VAMC Bronx, which the Veteran had identified as the treating facility, for the period prior to 2001, but in July and August 2013 the VAMC certified that there were no records of treatment of the Veteran for that period.  The Veteran was informed of this in December 2013 correspondence.

Those VA treatment records which are available, however, include a November 2001 mental health note which indicates the Veteran was depressed.  He was diagnosed with a moderate major depressive disorder.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  It is indicated that his condition was related to ongoing health problems, including that which he sought treatment for in February 2002.

VA treatment records for the period after February 2002 show continued complaints of depression and mood disturbances which he related to pain.  Records show a suicide attempt in 2001, when he was first diagnosed with bladder cancer, and again in May 2011, in response to pain.  He has had multiple psychiatric hospitalizations over the years.

In September 2011, two treating VA doctors and a social worker reported that the Veteran was under current treatment for a mood disorder, related to his general medical condition.  A GAF score of 35 was assigned.  They noted his recent suicide attempt and his depression and anger problems.  They also noted that there was likely a strong correlation between the depression and the incident that occurred during the February 2002 hospitalization.  The medical opinion was that his depression was more likely than not due to the incident that occurred during the hospitalization.  

In a June 2013 statement, a VA psychiatrist noted that the medical incidents during the February 2002 hospitalization remained on the Veteran's mind and returned as recurrent themes which made him more depressed and angry.  Treatment of the Veteran's depression was also complicated by his reluctance to take anti-depressant medications which the psychiatrist believed was due to his loss of confidence in medical care as a consequence of the incidents that occurred during the February 2002 hospitalization.  It was also noted that the Veteran remained on the suicide high-risk list.  It was the psychiatrist's clinical impression that the medical incidents experienced by the Veteran during his hospitalization contributed to the severity of his depression.

The Board concludes, based on the disability picture presented prior to February 2002 and the VA reports of steadily increasing symptoms and complaints since that time, that an additional psychiatric disability is present since the VA treatment at issue.  

To establish that VA treatment caused that additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that he or she had an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d). 

VA providers opined in September 2011 that the Veteran "is clearly depressed, and angry over" how he was treated in February 2002, and since.  They stated there was likely a "strong correlation" between VA treatment and current psychiatric problems, and such were more likely than not due to the VA actions.  A psychiatrist  also noted in the June 2013 statement that the incidents during the hospitalization returned as recurring themes resulting in more depression and anger and it was his impression that the VA hospitalization contributed to the current severity of his psychiatric disability.

No other valid opinion on a nexus between the VA treatment and current problems is of record.  A May 2013 opinion is not adequate, and is given no probative weight.  The reviewer made no clinical findings regarding the presence of additional disability, and stated that she could not locate older records in the file.  She then made a conclusory statement that there is no medical or scientific evidence that would support any relationship between the Veteran's claimed conditions, including his mental health problems, and the treatment and procedures performed at VA.  This ignores the Veteran's competent and credible lay statements of anger and depression over his experiences, rendering her rationale inadequate.

Finally, the Board must consider whether any element of fault exists on the part of VA.  Even if VA treatment caused additional disability, such treatment must be shown to be somehow in error.  

A review of the VA treatment records reveals a February 16, 2002, report by a treating urology resident that specific care instructions, regarding provision of medications and maintenance of intravenous fluids, were not followed by the nursing staff charged with care of the Veteran during a hospital admission.  This resulted in marked dehydration, excessive blood loss, and a need for an emergency surgical procedure.  Later treatment notes report that the Veteran complained to doctors about the care he received in the unit.

Additionally, the Veteran has submitted a summary report of contact from the treating VA medical center.  In February 2002, the Veteran filed a formal complaint regarding the care he received from a specific nurse.  He alleged that he was ignored for substantial lengths of time despite activating his call button and sending his roommate to look for help.  He was attended to only when he began to yell for help.  He also stated that he was not supplied medications in a timely manner.  A follow-up note from the hospital indicates that the nurse in question "has been counseled" regarding the allegations.  The documentation is consistent with the Veteran's reports at the August 2011 hearing.

Accordingly, the Board must find that, based on the statements of the treating doctor, a proper standard of care was not followed, and an element of fault on the part of VA is established.  The Veteran became markedly dehydrated and required additional surgery due to the failure of VA personnel to properly administer directed care and monitor the Veteran.

Accordingly, the current, increased severity of the Veteran's psychiatric problems is attributable to the improper care rendered at VAMC Bronx in February 2002.  Compensation benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder are warranted.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, claimed as depression, as a result of medical treatment at a VA facility is granted.


REMAND

In February 2013, the Board remanded the remaining claims of entitlement under 38 U.S.C.A. § 1151 for further development, to include provision of VA examinations to address the elements of "additional disability" and nexus to VA care.

The resulting May 2013 medical opinion is inadequate.  The examiner made no clinical findings with regard to current disability or disabilities manifested by urinary dysfunction or incontinence, chronic exhaustion, sexual dysfunction including infertility, diabetes, headaches, generalized pain, and hypersensitivity to medication and environmental factors.    

Further, despite specific Board findings to the contrary and instructions to take note of such, the examiner found that VA treatment had met an acceptable standard of care.  

The Board finds that the February 2013 Remand directive regarding provision of "appropriate VA examinations" has not been complied with.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations, to include genitourinary, diabetes, neurological, and chronic fatigue.  The claims folder must be reviewed in conjunction with the examinations.  Then:

a) The examiner(s) must make specific clinical findings describing all current disabilities manifested by urinary dysfunction or incontinence, chronic exhaustion, sexual dysfunction including infertility, diabetes, headaches, generalized pain, and hypersensitivity to medication and environmental factors.

b) The examiner(s) must specifically comment on the presence and/or severity of each such condition prior to February 2002, based on available medical records, general medical knowledge, and the reports of the Veteran.  A comparison to current levels of disability would be helpful.

c) The examiner must state whether any current disability is caused or aggravated by the improper care received by the Veteran at VAMC Bronx in February 2002.  The failure to provide timely medication, IV hydration, and monitoring was improper treatment.  Examiners should consider his discharge against medical advice at that time to have been caused by the improper treatment.  If any current disability is considered unrelated to any VA treatment, proper or not, such must be clearly stated.

d)  The examiner must state whether any current disability was due to an event that was not reasonably foreseeable.  The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

2.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


